ORDER
We have before us motions by the Jenkins Plaintiffs and the Kansas City, Missouri, School District (KCMSD) seeking attorney fees1 pursuant to 42 U.S.C. § 1988 and Eighth Circuit Rule 47C. The Jenkins Plaintiffs and the KCMSD were prevailing parties in these cases, and we find reasonable the amount of fees requested. We therefore grant the motions and order an award of $5,672.32 to the Jenkins Plaintiffs and $168,600.51 to the KCMSD.

. The motions also delineate "costs” and "expenses" sought. We note that travel expenses and other out-of-pocket expenses that a law firm normally would bill to its client are more properly characterized as part of an attorney fee award. Pinkham v. Camex, Inc., 84 F.3d 292, 294-95 (8th Cir.1996) (per curiam).